PoR CUANTO, examinados los cargos que se imputaron al quere-llado y la prueba aportada para su comprobación, si bien se concluye que la conducta del Alcalde fué incorrecta es lo cierto que no revela la dañada intención o gravedad necesarias para justificar su desti-tución ;
Por tanto, visto el caso de Asamblea Municipal de Arroyo v. González, 41 D.P.R. 782, se revoca y deja sin efecto la resolución ape-lada de 25 de octubre de 1932, por virtud de la cual la Asamblea Municipal de Lares destituyó al Alcalde J. Aurelio Bemal.